Opinion issued June 27, 2013.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00485-CR
                            ———————————
                IN RE ELDRIDGE MCKNIGHT, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Eldridge McKnight, Jr., pleaded guilty to the offense of aggravated sexual

assault of a child. 1 In January 2001, the trial court accepted McKnight’s plea,

deferred adjudication on the charge, and sentenced McKnight to six years’

community supervision. In December 2005, the trial court revoked McKnight’s

community supervision and sentenced him to eight years’ confinement. McKnight

1
      The underlying case is State v. McKnight, No. 31,585, in the 240th District Court
      of Fort Bend County, Texas.
has filed a pro se petition for writ of mandamus, contending that his conviction and

sentence are void because (1) a person convicted of aggravated sexual assault of a

child is not eligible for community supervision, (2) the statute of limitations

expired before he was indicted, and (3) an associate judge rendered the judgment.

      McKnight seeks relief from a final felony conviction. This Court is without

jurisdiction to grant such relief because the exclusive remedy for final felony

convictions is a writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.07

(West 2005); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for the

Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee, 53
S.W.3d 715, 717−18 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding). And

only the Texas Court of Criminal Appeals has jurisdiction in final post-conviction

habeas corpus proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07; Bd. of

Pardons & Paroles ex rel. Keene, 910 S.W.2d at 483; In re McAfee, 53 S.W.3d at

717−18. Accordingly, we dismiss the petition for writ of mandamus for lack of

jurisdiction, and we dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Brown, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2